 
Exhibit 10.87.2
 
ASSIGNMENT OF NOTE AND GUARANTY
 
This ASSIGNMENT OF NOTE AND GUARANTY (this “Assignment”) is made and entered
into as of August 31, 2002, in favor of Comerica Bank—California, a California
Banking corporation, (“Bank”) by Synbiotics Corporation, a California
corporation (the “Borrower”).
 
WITNESSETH:
 
WHEREAS, the Borrower and the Bank have entered into that certain Credit
Agreement dated as of April 12, 2000, as amended by that certain First Amendment
to Credit Agreement dated as of April 18, 2000, and by that certain Second
Amendment to Credit Agreement dated as of November 14, 2000, and by that certain
Third Amendment to Credit Agreement dated as of January 25, 2002 (the “Third
Amendment”), and all documents, notes and agreements relating thereto (“Loan
Documents”); and
 
WHEREAS, Bank has a fully perfected first position lien and security interest in
substantially all of Borrower’s assets; and
 
WHEREAS, Borrower is freely and voluntarily negotiating with Danam Acquisition
Corp. and Drew Scientific Group PLC (“Buyers”) to sell Buyers certain assets
located in New York for a purchase price comprised of: (i) the assumption of
certain liabilities; and (ii) five Hundred Thousand Dollars ($500,000). Borrower
and Buyers are drafting an agreement to reflect this purpose which is dated the
same date as this Assignment (“Purchase Agreement”). The assets to be sold to
Buyers pursuant to the Purchase Agreement (“Subject Assets”) constitute a
portion of the Bank’s collateral for the payment and performance of the monetary
and other obligations under the Loan Documents (“Collateral”); and
 
WHEREAS, Borrower has requested the Bank’s consent to the sale of the Subject
Assets and pursuant thereto the Bank and Borrower have entered into a Consent
Agreement immediately prior to the execution of this Assignment; and
 
WHEREAS, the execution of this Assignment is one of the terms and conditions of
the Consent Agreement.
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower agrees as follows:
 
1.  Transfer and Assignment.    As replacement security for certain Collateral
being sold, but without limiting any rights Bank may have in the Collateral
Documents (defined below) or under the Loan Documents, the Borrower hereby
delivers to and deposits with Bank that certain Secured Promissory Note of even
date from Danam Acquisition Corp. (“Maker”) in the principal amount of $500,000
(“Pledged Note”), and hereby assigns and grants to Bank, a



1



--------------------------------------------------------------------------------

security interest in and security title to all of its rights, title and interest
in and to the Pledged Note, together with all collateral securing, and
guarantees of, the Pledged Note, including, all rights, title and interest of
the Borrower pursuant to that certain Security Agreement executed by Maker and
that certain Patent and Trademark Security Agreement executed by Maker
(collectively, the “Security Agreements”) and that certain Guaranty (“Guaranty”)
from Drew Scientific Group PLC of even date (collectively, the “Collateral
Documents”) for the purpose of securing all of the obligations and Indebtedness
(as that term is defined in the Loan Documents) under the Loan Documents. The
Pledged Note, Guaranty and Security Agreements are attached hereto as Exhibits
A, B and C respectively.
 
2.  Notice to Maker.    The Borrower has as of this date notified the Buyers of
the execution of this Assignment and the pledge of the Pledged Note and
Collateral Documents to Bank and has directed the Buyers to make all payments of
principal and interest due under the Pledged Note and Collateral Documents
directly to the Bank as set forth in the Pledged Note. The Borrower further
agrees from time to time to execute any and all assignment or other forms or
documents that Bank may deem necessary or appropriate to assign the Pledged
Note, any Collateral Document, or proceeds thereof to Bank.
 
3.  Warranties of the Borrower.    The Borrower hereby warrants to Bank as
follows:
 
(a)  The Borrower has not assigned or subordinated to any Person, other than
Bank, any of its rights under the Pledged Note or any Collateral Document;
 
(b)  The Borrower has not done or omitted to do any act so as to be estopped
from exercising any of its rights under the Pledged Note or any Collateral
Document;
 
(c)  No action has been brought or threatened which might prohibit or interfere
with the execution and delivery of this Assignment or the performance or
discharge of the obligations, duties, covenants, agreements, and liabilities
contained herein or in the Pledged Note or any Collateral Document;
 
(d)  This Assignment, the Purchase Agreement, the Pledged Note and all
Collateral Documents are legal, valid, and binding instruments payable and
enforceable in accordance with their terms, with no claims, defenses or set-offs
with respect thereto except as specifically set forth in the Purchase Agreement,
Pledged Note or the Collateral Documents;
 
(e)  The Borrower has full power and authority to execute and deliver this
Assignment, and the execution and delivery hereof does not conflict with any
agreement to which the Borrower is a party or any law, order, ordinance, rule,
or regulation to which the Borrower is subject or bound, and does not constitute
a default under the Pledged Note, any Collateral Document or any other agreement
or instrument binding upon the Borrower; and
 
(f)  There are no liens or other encumbrances affecting the Pledged Note or the
Collateral Documents.
 
4.  Covenants of the Borrower.    The Borrower hereby covenants and agrees as
follows:



2



--------------------------------------------------------------------------------

 
(a)  To refrain from renewing, extending, modifying, or amending the Pledged
Note or any Collateral Document, and from granting any consents, waivers, or
releases therefrom or with respect thereto, without the prior written consent of
Bank in each case;
 
(b)  To appear in and defend any action arising out of or in any manner related
to the Pledged Note or any Collateral Document; and
 
(c)  To execute and deliver such other documentation and such further assurances
as Bank shall from time to time require in order to preserve and maintain the
security provided hereby.
 
5.  Rights of Bank upon Default.    Upon the occurrence of an Event of Default
under the Loan Documents, Bank may, at its option, without notice, and in
addition to its remedies under the Loan Documents, do the following:
 
(a)  Proceed to exercise any and all of the Borrower’s rights under the Pledged
Note and/or any Collateral Document for such period of time as Bank may deem
appropriate, with or without the bringing of any legal action in or the
appointment of any receiver by any court;
 
(b)  Do all other acts which Bank may deem necessary or proper to protect Bank’s
security interest in the Pledged Note and the Collateral Documents;
 
(c)  Sell the Pledged Note and/or any Collateral Document in any manner
permitted by the Uniform Commercial Code (the “Code”) as enacted in the State of
California; provided however, that any such sale shall be of the Pledged Note
and/or any Collateral Document in its entirety. Upon any such sale, as
applicable, Bank may bid for and purchase the Pledged Note and/or any Collateral
Document and apply the proceeds of any sale to the expenses of such sale
(including, without limitation, attorneys’ fees) first, and the remainder, if
any, as set forth in the Loan Documents; and
 
(d)  Proceed by suit or suits at law or in equity or by any other appropriate
proceeding or remedy to enforce payment of the Pledged Note and/or any
Collateral Document and the performance of any term, covenant, condition, or
agreement contained herein or therein, and institution of such a suit or suits
shall not abrogate the rights of Bank to pursue any other remedies herein
granted or to pursue any other remedy available to Bank either at law or in
equity.
 
(e)  In addition, and without limiting the generality of the foregoing, if an
Event of Default under the Loan Documents shall have occurred, Bank may exercise
as to the Pledged Note and/or any Collateral Document all of the rights, powers,
and remedies of the owner thereof, including, without limitation, the following:
 
(i)  the right to declare the entire unpaid balance of the Pledged Note and/or
any Collateral Document immediately due and payable if the same may be
accelerated in accordance with the terms of such Pledged Note and the right to
proceed against any guarantor of, or any collateral securing, the Pledged Note;



3



--------------------------------------------------------------------------------

 
(ii)  the right to receive the unpaid balance or any part thereof or any
interest becoming due and payable thereupon of the Pledged Note and/or any
Collateral Document, and upon receipt of the entire unpaid indebtedness
evidenced thereby to execute, acknowledge, and deliver, in its own name and on
behalf of the Borrower, a satisfaction of the Pledged Note and/or any Collateral
Document, or an assignment thereof in form to be recorded, and to retain for its
own use the sums so received by it and to apply such sums on account of the
Indebtedness; and
 
(iii)  the right to settle, compromise or release the Pledged Note or any amount
due thereunder, or any Collateral Document, in its own name or the name of the
Borrower.
 
6.  Power of Attorney.    The Borrower hereby appoints Bank as its
attorney-in-fact to take such actions and execute such documents as Bank may
reasonably deem appropriate in the exercise of the rights and powers granted to
Bank herein. The power of attorney granted hereby shall be irrevocable and
coupled with an interest and shall terminate upon the termination of this
Assignment as set forth herein. The Borrower shall indemnify and hold Bank
harmless for all losses, costs, damages, fees, and expenses suffered or
reasonably incurred in connection with the exercise of this power of attorney
and shall release Bank from any and all liability arising in connection with the
exercise of this power of attorney; provided, however, the Borrower shall have
no obligation to indemnify or release Bank from costs incurred as a result of
Bank’s gross negligence or willful misconduct as determined by a final order of
a court of competent jurisdiction.
 
7.  Termination.    Upon payment in full in cash of the Indebtedness and
termination of the Loan Documents, this Assignment shall become null and void
and Bank shall forthwith execute appropriate documents so providing and shall
return the Pledged Note and any Collateral Document, if it has not been paid in
full, with appropriate endorsements thereon, together with any proceeds thereof
held by Bank and not theretofore applied against the Indebtedness, to the
Borrower.
 
8.  Release.    Without prejudice to any of Bank’s rights under this Assignment,
Bank may take or release other security for the payment of the Indebtedness and
may apply any other security held by Bank to the satisfaction of the
Indebtedness.
 
9.  No Waiver.    Nothing contained in this Assignment and no act done or
omitted by Bank pursuant to the powers and rights granted to Bank hereunder
shall be deemed to be a waiver by Bank of Bank’s rights and remedies under any
of the Loan Documents or otherwise, and this Assignment is made and accepted
without prejudice to any of the rights or remedies granted to Bank in any other
document or agreement including, without limitation, the Loan Documents. In
addition to the right to receive payments on the Pledged Note and the Collateral
Documents as provided in Section 2 of this Assignment, the rights of Bank to
collect the Indebtedness and to enforce any other security held therefor by Bank
upon the occurrence of an Event of Default under the Loan Documents may be
exercised by Bank either prior to, simultaneously with, or subsequent to any
action taken by Bank hereunder. It is intended that this paragraph be broadly
construed so that all rights, powers, and remedies herein provided or otherwise
available to Bank upon the occurrence of an Event of Default under the Loan



4



--------------------------------------------------------------------------------

Documents shall continue and be available to Bank until such time as the
Indebtedness has been paid in full and the Loan Documents has been terminated.
 
10.  No Change.    Nothing in this Assignment shall be construed to limit
Borrower’s obligations under the Loan Documents except amounts received by Bank
pursuant to this Assignment shall be credited against amounts due under the Loan
Documents. Borrower shall continue to perform all of its obligations under the
Loan Documents.
 
11.  Notices.    All notices and other communications required or permitted
hereunder shall be given in the manner and to the addresses set forth in the
Loan Documents.
 
12.  Modification.    Neither this Assignment nor any provision hereof may be
changed orally but only by a written instrument signed by Bank and the Borrower.
 
13.  Time of the Essence.    Time is of the essence of this Assignment.
 
14.  Governing Law.    This Assignment shall be governed by and construed and
enforced in accordance with the laws of the State of California without regard
to the conflict of laws principles thereof.
 
15.  Counterparts.    This Assignment may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument. Delivery of a counterpart
hereof by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.
 
16.  Private Sale.    The Borrower recognizes that Bank may be unable to effect
a public sale of the Pledged Note and/or the Collateral Documents by reason of
certain provisions contained in the federal Securities Act of 1933, as amended,
and applicable state securities laws and, under the circumstances then existing,
may reasonably resort to a private sale to a restricted group of purchasers who
will each be obliged to agree, among other things, to acquire such Pledged Note
and/or the Collateral Documents for its own account for investment and not with
a view to the distribution or resale thereof. The Borrower agrees that a private
sale so made may be at a price and on other terms less favorable to the seller
than if such Pledged Note and/or the Collateral Documents were sold at public
sale and that Bank has no obligation to delay sale of the Pledged Note and/or
the Collateral Documents for the period of time necessary to permit the Maker,
even if the Maker would agree, to register or qualify the Pledged Note and/or
the Collateral Documents for public sale under the Securities Act of 1933, as
amended, and applicable state securities laws. The Borrower agrees that a
private sale made under the foregoing circumstances and otherwise in a
commercially reasonable manner under the Uniform Commercial Code shall be deemed
to have been made in a commercially reasonable manner under the Uniform
Commercial Code.
 
17.  Paragraph Titles.    The paragraph titles herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
 
18.  Capitalized Terms.    Capitalized terms shall bear the meaning given them
in the Loan Documents unless separately defined herein.



5



--------------------------------------------------------------------------------

 
19.  Reference.    The Bank and Borrower refer to and by this reference
incorporate the jury trial waiver set forth in Section XX of the Third Amendment
into this Assignment.
 
[remainder of page intentionally left blank]



6



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Borrower has caused this Assignment to be executed under
seal as of the day and year first above written.
 
SYNBIOTICS CORPORATION, A CALIFORNIA CORPORATION
By:
 
/s/    PAUL A. ROSINACK         

--------------------------------------------------------------------------------

   
President & CEO

 
 
By:
 
/s/    MICHAEL K. GREEN         

--------------------------------------------------------------------------------

   
Senior Vice President & CFO

 
 
 
ASSIGNMENT OF NOTE



7



--------------------------------------------------------------------------------

 
MAKER ACKNOWLEDGMENT
 
The undersigned, being the Maker of the Pledged Note described in the foregoing
Assignment, hereby acknowledges the foregoing Assignment to secure the payment
and performance of the obligations of the Borrower under the Loan Documents.
 
The Maker hereby consents to this Assignment and the irrevocable power of
attorney granted by the Borrower to the Bank herein, and pursuant to the other
Loan Documents upon the occurrence and during the continuation of an Event of
Default under the Loan Documents, to (a) perform any act, execute any documents
or otherwise to take any action with respect to the Pledged Note, and (b)
demand, receive and enforce all of the Borrower’s rights, powers and remedies
with respect to this Assignment, the Pledged Note and the other Loan Documents,
including, without limitation, the Bank’s right to receive directly or
indirectly (or as it otherwise directs) any and all payments to be made to the
Borrower.
 
The Maker acknowledges that the Bank is extending credit and making other
financial accommodations to the Borrower pursuant to the Loan Documents in
reliance on this Assignment and the power of attorney granted herein, and the
covenants made by the Maker, and accordingly, the Maker hereby reaffirms
directly to the Bank each such covenant and agrees that the Bank may, but shall
have no obligation or duty to, enforce each directly against the Maker.
 
DANAM ACQUISITION CORP.
By:
 
/s/    MICHAEL J. S. ASHER        

--------------------------------------------------------------------------------

 
 
 
ACKNOWLEDGMENT TO ASSIGNMENT NOTE



8